Citation Nr: 1712581	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-43 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for migraines.

2.  Entitlement to initial evaluation in excess of 10 percent for major depressive disorder prior to February 2, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.T. 



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing via videoconference before the undersigned in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the September 2016 hearing, the Veteran stated she received private psychiatric treatment from Dr. B.M. in Columbus, Georgia.  Subsequent to the hearing, the Veteran submitted a September 2016 letter from Dr. D.M. in Columbus, Georgia that stated he had been treating the Veteran for an emotional disorder since July 2014.  However, records from this treatment are not currently in the claims file, and there is no indication that an attempt to obtain these records was made.  Thus, a remand is necessary to obtain these records.

Further, the Veteran's last VA examination of her major depressive disorder was in February 2016; her last VA examination of her migraines was in March 2016.  The Veteran reported at her September 2016 hearing that her major depressive disorder and migraine headaches had increased in severity since her last VA examinations.  She submitted a private treatment record from September 2016 in which her psychiatrist stated the Veteran continued to need intensive outpatient treatment as she exhibited symptoms of an emotional disorder that interfered with day to day functioning, as well as had an adverse effect on her work performance and relationships with others.  Additionally, the Veteran submitted VA treatment records from October 2016 in which she reported her migraine symptoms were getting worse and her episodes now lasted four to six days at a time.  Thus, the Board finds new VA examinations are necessary.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Tuskegee VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  With any necessary assistance from the Veteran, attempt to obtain all pertinent records from Dr. D.M. and Dr. B.M. and associate any records with the claims file.  If any identified records from Dr. D.M and Dr. B.M., cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.  

3.  Schedule the Veteran for a VA examination to determine the current severity of her major depressive disorder and its effect on her social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of her migraine headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss the frequency of the Veteran's attacks, whether they are characteristic prostrating attacks, and the impact on the Veteran's economic adaptability, as appropriate.  All findings should be reported in detail.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




